Citation Nr: 0415998	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the overpayment of disability compensation benefits 
in the calculated amount of $786.00 was properly created.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from October 1968 to 
December 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office' (RO) in 
Roanoke, Virginia, which determined that the overpayment 
indebtedness in the amount of $786.00 was valid.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, not previously 
provided to VA that is necessary to substantiate the claim, 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002).  The veteran has not yet been provided with this 
notice.  Such notice is relevant in this case, since the 
veteran is disputing some of the facts surrounding the 
creation of the indebtedness.  However, with regard to the 
waiver issue discussed below, such notice is not required.  
Barger v. Principi, 16 Vet App 132 (2002).

The Board also finds that the veteran's August 2002 statement 
can be construed as a request for a waiver of the recovery of 
the overpayment indebtednesses in the amount of $786.00.  His 
intent to request waiver is evidenced by his argument as to 
the equities of the overpayment creation and by his 
subsequent submission of an income and net worth statement.  
The Board is obligated to liberally read all documents and 
oral testimony of record and identify all potential theories 
of entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The RO did not 
consider the issue of entitlement to a waiver of the recovery 
of the overpayment indebtedness in the amount of $786.00.  
Therefore, the matter should be remanded and the RO should 
adjudicate the issue of entitlement to a waiver of the 
recovery of the overpayment indebtedness.  The Board finds 
that pursuant to the VCAA, the RO should notify the appellant 
of the provisions of 38 C.F.R. § 1.965 (2003), the standard 
of equity and good conscience, which is applied when 
considering entitlement to a waiver of the recovery of 
overpayment indebtedness.     

When a veteran both challenges the validity of a debt and 
seeks waiver of the debt, the RO must first fully review the 
debt's validity and, if the office believes the debt to be 
valid, prepare a written decision fully justifying the 
validity of the debt.  At that point, the veteran's request 
for waiver should be referred to the Committee on Waivers and 
Compromises.  If waiver is denied, the veteran must be 
informed of his or her right to appeal both decisions to the 
Board of Veterans Appeals.  VAOPGCPREC 6-98 (1998), 63 Fed. 
Reg. 31264 (1998).  

Accordingly, this case is REMANDED for the following actions:

1.  The AMC or RO should provide the 
veteran with VCAA notice in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003). 

2.  The RO should then adjudicate the 
issue of entitlement to a waiver of the 
recovery of the overpayment indebtedness 
in the amount of $786.00.  If waiver is 
denied, the veteran should be informed of 
steps needed to perfect an appeal of this 
issue.

3.  If waiver is denied, the RO or AMC 
should readjudicate the issue of whether 
the indebtedness is valid.  If any 
benefit sought on appeal is not granted, 
the veteran should be furnished with a 
supplemental statement of the case.  The 
case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


